62 F.3d 1428
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
James Warren LAMB, Plaintiff-Appellant,v.J. Robert DILLE;  Steve Hargett;  Mary Blackwood,Defendants-Appellees.
No. 94-6445.(D.C.No. CIV-93-2275-T).
United States Court of Appeals,Tenth Circuit.
Aug. 8, 1995.

ORDER AND JUDGMENT1
Before TACHA, LOGAN and KELLY, Circuit Judges.2

KELLY

1
Mr. Lamb, an inmate appearing pro se, appeals from the district court's summary judgment in favor of Defendant corrections officials.  Mr. Lamb sought declaratory relief, and compensatory and punitive damages in this civil rights action, 42 U.S.C.1983.  He alleged that Defendants failed to take timely appropriate action concerning necessary replacement of his boots and a special brace attached to his right boot.  Though the delay was unfortunate, we agree with the district court that Mr. Lamb cannot establish deliberate indifference to serious medical needs on these facts.  See Wilson v. Seiter, 501 U.S. 294, 300 (1991);  Estelle v. Gamble, 429 U.S. 97, 107 (1976);  Olson v. Stotts, 9 F.3d 1475, 1476 (10th Cir.1993).


2
AFFIRMED. The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order.  151 F.R.D. 470 (10th Cir.1993)


2
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause therefore is ordered submitted without oral argument